DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
 This office action is in response to communication filed on 05/23/2019. Claims 1-10 are pending, and as such Claims 1-10 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “the matrix M*E” in Ln 5, “the matrix h_sub(t-1)*E” in Ln 7, and “the matrix h_sub(t)*E” in Ln 7.
There is insufficient antecedent basis for these limitations in the claim. It is recommended to change “the” to “a”

Claim 8 recites the limitation “the matrix h_sub(t-1)*E” in Ln 6, and “the matrix h_sub(t)*E” in Ln 6-7.
There is insufficient antecedent basis for these limitations in the claim. It is recommended to change “the to “a”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “a computer readable storage medium”, which includes transitory signals. See MPEP 2106.03 I for more information on the four statutory categories. While the specification does state some embodiments with non-transitory computer readable storage medium (CRSM), the specification does not explicitly state that all instances of CRSM are non-transitory. A recommended amendment to overcome this rejection would be to change the claim language to “A non-transitory computer readable storage medium….”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20140132701 A1), further in view of Fomin et al. (US 20180182375) and further in view of Aurélien Géron (“Neural networks and deep learning”), hereinafter Geron.

Regarding Claim 1:
Wang teaches a multi-person mode full-language implementation method, wherein the method comprises: when a terminal determines a multi-person conference(Abstract, Ln 1-3, A video conference session is established between a plurality of meeting clients, where each meeting client includes a computing device that communicates via a network), 
acquiring a first voice(Para [0037], Ln 7-9, audio content from the presenter 8 from one language (e.g., Japanese). Para [0032], Ln 7-8, the meeting presenter 8 provides audio and video content to the meeting server(s)),
and inputting, by the terminal, the first language into the first branch and the second branch of the Al translator respectively(Para 36, Ln 7-17, a sub-presenter 10 translates audio content from the presenter 8 from one language (e.g., Japanese) into another language (e.g., English) and broadcasts the translated audio content via a private audio channel to a private audio/video room 1..… system 2 can also be configured to simultaneously provide audio content in other languages by other sub-presenters 10 to other private rooms (e.g., translated audio content in French. Para [0020], Ln 11-20, Alternatively, a meeting client 6 may comprise one or more computing devices associated with a collaboration room supporting a plurality of participants… collaboration meeting room including seated participants, a local server and/or other computing devices with related cameras, microphones, displays and/or other input/output devices associated. This shows, that while this reference primarily has the translation on a separate server, the reference gives the alternative to have the server local to a client device), 
obtaining a second voice matching with the second language according to the first calculation result, obtaining a third voice matching with the third language according to the second calculation result and transmitting the second voice and the third voice to the network side(Para 36, Ln 7-17, a sub-presenter 10 translates audio content from the presenter 8 from one language (e.g., Japanese) into another language (e.g., English) and broadcasts the translated audio content via a private audio channel to a private audio/video room 1..… system 2 can also be configured to simultaneously provide audio content in other languages by other sub-presenters 10 to other private rooms (e.g., translated audio content in French).
Wang does not teach and determining a first language of the first voice; transmitting, by the terminal, the first language to a network side, and receiving a first parameter that the first language transmitted by the network side is translated to a second language, and a second parameter that the first language is translated to a third language; loading, by the terminal, the first parameter to a first branch of an Al translator and the second parameter to a second branch of the Al translator; 
In the same field of translation systems Fomin teaches determining a first language of the first voice(Para [0052], Ln 8-13, In one embodiment, determining the environment can include determining the language from which information is to be translated); 
transmitting, by the terminal, the first language to a network side, and receiving a first parameter that the first language transmitted by the network side is translated to a second language(Para [0069], Ln 8-13, determining the environment can include determining the language from which information is to be translated. The information gathered in step 902 is then used to prefetch relevant information and/or files used in the translation feature. Para [0052], Ln 15-20, the determination that a user is in a specific environment may cause the user device to download the corresponding language profile or relevant objects so that translation…can be processed on the user device. Para [0068], Ln 12-17, The relevant files can be prefetched or preloaded by ….the user device, and/or the headset), 
and a second parameter that the first language is translated to a third language(While Fomin does not explicitly teach a second parameter, modifying the primary reference Wang, would result in this, as Wang is conducting two separate translations, and Fomin teaches getting a language profile or relevant objects for a translation. See above citations to Fomin Para [0069], Ln 8-13 and Para [0052], Ln 15-20, for downloading of parameters. See above citation to Wang Para 36, Ln 7-17, for the first and second translations); 
loading, by the terminal, the first parameter to a first branch of an Al translator(Para [0068], Ln 12-17, The translation process can be implemented on….the user device, and/or the headset. The relevant files can be prefetched or preloaded by ….the user device, and/or the headset) 
and the second parameter to a second branch of the Al translator(While Fomin does not explicitly teach a second parameter, modifying the primary reference Wang, would result in this, as Wang is conducting two separate translations, and Fomin teaches getting a language profile or relevant objects for a translation. See above citation to Fomin Para [0068], Ln 12-17, for loading of parameters. See above citation to Wang Para 36, Ln 7-17, for the first and second translation branches); 
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wang, with the translation parameter fetching of Fomin, as it increases processing speed(Para [0069], Ln 8-13).
The combination of Wang and Fomin does not explicitly teach to perform a cyclic neural network calculation to obtain a first calculation result and a second calculation result.
In the same field of machine translation, Geron teaches teach to perform a cyclic neural network calculation to obtain a first calculation result(Pg 1, Para 1, Ln 4-11, recurrent neural networks (RNN)…..for…systems such as automatic translation. & Pg 2, Fig 4-1, y() and x())
 and a second calculation result(While Geron does not explicitly teach a second calculation result, modifying the primary reference Wang, would result in this, as Wang is conducting two separate translations, and Geron teaches using a Recurrent Neural Network(RNN) for a translation. See above citation to Wang Para 36, Ln 7-17, for the first and second translations. See above citations to Geron Pg 1, Para 1, Ln 4-11 and Fig 4-1, for RNN).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Wang and Fomin, with the RNN of Geron, as RNNs are capable of taking in arbitrary length inputs(Pg 1, Para 1, Ln 4-11).

Regarding Claim 2:
The combination of Wang, Fomin and Geron teaches the method of claim 1, but does not teach wherein the step of the terminal inputting the first language into the first branch of the Al translator to perform a cyclic neural network operation to obtain the first calculation result comprises: obtaining an input data Xt and a weight W at the time t of an input layer of the cyclic neural network in the first branch, obtaining an output result St- at a previous time of the time t of a hidden layer; and calculating an output result St at the time t of the hidden layer and a first calculation result Ot at the time t of the output layer.
In the same filed of machine translation Geron teaches wherein the step of the terminal inputting the first language into the first branch of the Al translator to perform a cyclic neural network operation to obtain the first calculation result comprises: obtaining an input data Xt and a weight W at the time t of an input layer of the cyclic neural network in the first branch(Pg 3, Para 1, Ln 1-6, Each recurrent neuron has two sets of weights: one for the inputs x(t)),
obtaining an output result St- at a previous time of the time t of a hidden layer(Pg 3, Para 1, Ln 1-6, outputs of the previous time step, y(t-1). Pg 5, Para 2, Ln 1-2, In general a cell’s state at time step t, denoted h (the “h” stands for “hidden”), is a function of some inputs at that time step and its state at the previous time step); 
and calculating an output result St at the time t of the hidden layer and a first calculation result Ot at the time t of the output layer(Pg 5, Fig 4-3, output y(1) and hidden layer output h(1)).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Wang and Fomin, with the RNN of Geron, as RNNs are capable of taking in arbitrary length inputs(Pg 1, Para 1, Ln 4-11).

Regarding Claim 3:
The combination of Wang, Fomin and Geron teaches the method of claim 1, but does not teach wherein the step of the terminal inputting the first language into the second branch of the Al translator to perform the cyclic neural network operation to obtain the second calculation result comprises: obtaining an input data Xt and a weight W2 at the time t of the input layer of the cyclic (PRECI-19006-USPT/00965437v1}13neural network in the second branch, obtaining an output result St_12 at a previous time of the time t of a hidden layer; and calculating an output result St2 at the time t of the hidden layer and a second calculation result Ott at the time t of the output layer.
In the same filed of machine translation Geron teaches wherein the step of the terminal inputting the first language into the second branch of the Al translator to perform the cyclic neural network operation to obtain the second calculation result comprises: obtaining an input data Xt and a weight W2 at the time t of the input layer of the cyclic (PRECI-19006-USPT/00965437v1}13neural network in the second branch(Pg 3, Para 1, Ln 1-6, Each recurrent neuron has two sets of weights: one for the inputs x(t)), 
obtaining an output result St_12 at a previous time of the time t of a hidden layer(Pg 3, Para 1, Ln 1-6, outputs of the previous time step, y(t-1). Pg 5, Para 2, Ln 1-2, In general a cell’s state at time step t, denoted h (the “h” stands for “hidden”), is a function of some inputs at that time step and its state at the previous time step); 
and calculating an output result St2 at the time t of the hidden layer and a second calculation result Ott at the time t of the output layer(Pg 5, Fig 4-3, output y(1) and hidden layer output h(1)).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Wang and Fomin, with the RNN of Geron, as RNNs are capable of taking in arbitrary length inputs(Pg 1, Para 1, Ln 4-11).

Regarding Claim 5:
Wang teaches a terminal comprising an audio acquiring component, a processing unit, and a communication unit(Para [0020], 15-17, a local server and/or other computing devices with related cameras, microphone. Para [0021], Ln 1-15, Each of the meeting client 6, meeting presenter 8 and meeting sub-presenter 10 includes at least one processor 12, …, one or more microphones 24 to capture and record audio content …each of the meeting client 6, meeting presenter 8 and meeting sub-presenter 10 includes one or more network interfaces 28); 
wherein the audio acquiring component is configured to, when determining a multi-person conference, acquire a first voice(Para [0037], Ln 7-9, audio content from the presenter 8 from one language (e.g., Japanese). Para [0032], Ln 7-8, the meeting presenter 8 provides audio and video content to the meeting server(s)) 
and input the first language into the first branch and the second branch of the Al translator respectively(Para 36, Ln 7-17, a sub-presenter 10 translates audio content from the presenter 8 from one language (e.g., Japanese) into another language (e.g., English) and broadcasts the translated audio content via a private audio channel to a private audio/video room 1..… system 2 can also be configured to simultaneously provide audio content in other languages by other sub-presenters 10 to other private rooms (e.g., translated audio content in French. Para [0020], Ln 11-20, Alternatively, a meeting client 6 may comprise one or more computing devices associated with a collaboration room supporting a plurality of participants… collaboration meeting room including seated participants, a local server and/or other computing devices with related cameras, microphones, displays and/or other input/output devices associated. This shows, that while this reference primarily has the translation on a separate server, the reference gives the alternative to have the server local to a client device), 
obtain a second voice matching with the second language according to the first calculation result, obtain a third voice matching with the third language according to the second calculation result, and control the communication unit to transmit the second voice and the third voice to the network side(Para 36, Ln 7-17, a sub-presenter 10 translates audio content from the presenter 8 from one language (e.g., Japanese) into another language (e.g., English) and broadcasts the translated audio content via a private audio channel to a private audio/video room 1..… system 2 can also be configured to simultaneously provide audio content in other languages by other sub-presenters 10 to other private rooms (e.g., translated audio content in French).
Wang does not teach and determine a first language of the first voice; the processing unit is configured to control the communication unit to transmit a first language to the network side, and receive a first parameter that the first language transmitted by the network side is translated to a second language, and a second parameter that the first language is translated to a third language; load the first parameter to a first branch of an Al translator and the second parameter to a second branch of the Al translator.
In the same field of translation systems Fomin teaches and determine a first language of the first voice(Para [0052], Ln 8-13, In one embodiment, determining the environment can include determining the language from which information is to be translated); 
the processing unit is configured to control the communication unit to transmit a first language to the network side, and receive a first parameter that the first language transmitted by the network side is translated to a second language(Para [0069], Ln 8-13, determining the environment can include determining the language from which information is to be translated. The information gathered in step 902 is then used to prefetch relevant information and/or files used in the translation feature. Para [0052], Ln 15-20, the determination that a user is in a specific environment may cause the user device to download the corresponding language profile or relevant objects so that translation…can be processed on the user device. Para [0068], Ln 12-17, The relevant files can be prefetched or preloaded by ….the user device, and/or the headset), 
and a second parameter that the first language is translated to a third language(While Fomin does not explicitly teach a second parameter, modifying the primary reference Wang, would result in this, as Wang is conducting two separate translations, and Fomin teaches getting a language profile or relevant objects for a translation. See above citations to Fomin Para [0069], Ln 8-13 and Para [0052], Ln 15-20, for downloading of parameters. See above citation to Wang Para 36, Ln 7-17, for the first and second translations); 
load the first parameter to a first branch of an Al translator(Para [0068], Ln 12-17, The translation process can be implemented on….the user device, and/or the headset. The relevant files can be prefetched or preloaded by ….the user device, and/or the headset)
 and the second parameter to a second branch of the Al translator(While Fomin does not explicitly teach a second parameter, modifying the primary reference Wang, would result in this, as Wang is conducting two separate translations, and Fomin teaches getting a language profile or relevant objects for a translation. See above citation to Fomin Para [0068], Ln 12-17, for loading of parameters. See above citation to Wang Para 36, Ln 7-17, for the first and second translation branches). 
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wang, with the translation parameter fetching of Fomin, as it increases processing speed(Para [0069], Ln 8-13). 
The combination of Wang and Fomin does not explicitly teach to perform a cyclic neural network calculation to obtain a first calculation result and a second calculation result.
In the same field of machine translation, Geron teaches teach to perform a cyclic neural network calculation to obtain a first calculation result(Pg 1, Para 1, Ln 4-11, recurrent neural networks (RNN)…..for…systems such as automatic translation. & Pg 2, Fig 4-1, y() and x())
 and a second calculation result(While Geron does not explicitly teach a second calculation result, modifying the primary reference Wang, would result in this, as Wang is conducting two separate translations, and Geron teaches using a Recurrent Neural Network(RNN) for a translation. See above citation to Wang Para 36, Ln 7-17, for the first and second translations. See above citations to Geron Pg 1, Para 1, Ln 4-11 and Fig 4-1, for RNN).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Wang and Fomin, with the RNN of Geron, as RNNs are capable of taking in arbitrary length inputs(Pg 1, Para 1, Ln 4-11).

Regarding Claim 6:
Claim 6 contains similar limitations to Claim 2, and is therefore rejected for the same reasons.

Regarding Claim 7:
Claim 7 contains similar limitations as Claim 3, and is therefore rejected for the same reasons.

Regarding Claim 9:
The combination of Wang, Fomin and Geron teaches the terminal of claim 5, wherein the terminal is a smart phone or a tablet(Para [0028], Ln 1-7, Some examples of computing devices that can be used for meeting clients, meeting presenters and meeting sub-presenters include, without limitation, stationary (e.g., desktop) computers, personal mobile computer devices such as laptops, note pads, tablets, personal data assistant (PDA) devices, and other portable media player devices, and cell phones (e.g., smartphones)).

Regarding Claim 10:
A computer readable storage medium in which a computer program for exchanging electronic data is stored, wherein the computer program causes the computer to perform(Para [0027], Ln 7-14, Thus, in general, the memories may comprise one or more tangible (non-transitory) computer readable storage media (e.g., a memory device) encoded with software comprising computer executable instructions and when the software is executed) 
the method of claim 1(Taught by the combination of Wang, Fomin and Geron as shown in rejection to Claim 1).

Allowable Subject Matter
Claim 4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claim 4:
The combination of Wang, Fomin and Geron teaches the method of claim 2, but does not teach wherein the step of calculating the output result St at the time t of the hidden layer comprises: adding a matrix ht1 * M of the output result St-1 to a matrix ht * M of the input data Xt to obtain a new matrix (ht_1+ ht) * M, wherein M denotes a row value of the matrix, ht_1 and ht denote a column value of the matrix; calculating the matrix (ht_1+ ht) * M and the matrix M * E of the weight W to obtain a calculation result (ht_1+ ht) * E, dividing the calculation result ((ht_1+ ht) * E into the matrix ht1 * E and the matrix ht * E, summing the matrix ht1 * E and the matrix ht * E to obtain an output result St; and performing an activation operation on St to obtain Ot.
In the same field of machine translation, Geron teaches wherein the step of calculating the output result St at the time t of the hidden layer comprises: adding a matrix ht1 * M of the output result St-1 to a matrix ht * M of the input data Xt to obtain a new matrix… calculating the matrix and the matrix of the weight W to obtain a calculation result(Pg 3, Equation 4-2). 
The difference between the prior art and the instant application, appears to be the splitting and summing of the matrices, as well as the concatenation at the beginning, which seems to concatenate the second matrix as additional rows instead of columns.

Regarding Claim 8:
Claim 8 contains similar limitations as Claim 4, and therefore contains allowable subject matter for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GUTIERREZ (US 20200125643 A1)
Multi-person conference translation with simultaneous translation to at least one second language, client side translation and output over network.
YE (CN 108712271 A)
Multi-person conference translation, with two target translation languages.
Tu et al. (US 20180293230)
Client side translation and output over network.
Yu et al. (CN 108009159 A)
Conference translation with client side translation.
Sarikaya et al. (US 20130304451 A1)
Translation with loading parameters, based off of the language being translated from.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658